—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Adler, J.), rendered November 6, 2008, convict*753ing her of tampering with physical evidence, resisting arrest, and obstructing governmental administration, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contention is without merit. Rivera, J.P, Dickerson, Leventhal and Roman, JJ., concur.